Citation Nr: 9930687	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for bilateral lower 
extremity disabilities.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to July 
1980, and from April 1989 to August 1990.  He had additional 
reserve service in the intervening period.

This case comes to the Board of Veterans' Appeals (Board) 
from a April 1995 RO decision which denied service connection 
for PTSD, dermatitis, and bilateral lower extremity 
disabilities.  A personal hearing was held before a member of 
the Board at the RO in September 1997.  In January 1998, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

REMAND

The veteran contends that he has PTSD, dermatitis, and 
bilateral lower extremity disabilities which are attributable 
to his military service.  He was discharged from active 
service in August 1990.

When the Board last remanded the case, it noted that the 
veteran had reported VA treatment at various VA facilities 
and asked the RO to obtain VA medical records of treatment.  
As the action taken by the RO does not fully comply with the 
last remand instructions, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

By a letter to the veteran dated in April 1998, the RO 
requested that he provide the locations and dates of any VA 
medical treatment.  The veteran did not respond to this 
letter.  The Board notes that the duty to assist the claimant 
in developing a claim is not a one-way street (See 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) (1998); 
Wood v. Derwinski, 1 Vet. App. 190 (1991)).  The RO did not 
attempt to obtain the VA medical records which were 
specifically identified in various prior statements submitted 
by the veteran and his friends (see below), and such must be 
done prior to appellate review.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the Secretary and the Board, and must be 
obtained if the material could be determinative of the 
claim).

In his July 1994 claim for service connection for the above 
conditions, the veteran reported post-service VA treatment 
from May 1994 to July 1994 at the Salem VA Medical Center 
(VAMC) and at the Richmond VAMC.  A copy of a May 1994 VA 
hospital discharge summary is of record, but the other cited 
records are not.  At a September 1994 VA psychiatric 
examination, the examiner noted that he had reviewed medical 
records from McGuire VAMC (in Richmond, Virginia) dated in 
June 1994 and July 1994; such records are not associated with 
the file.  
"Front Sheets" from the Richmond VAMC reflect that the 
veteran was hospitalized from March 1995 to April 1995 and in 
October 1994, but the associated treatment records are not in 
the file.  The file contains an August 1997 list of 
prescriptions and pending appointments at the Huntington 
Beach VAMC.  By a statement dated in August 1997, the 
veteran's friend, L. Volberding, indicated that the veteran 
was treated at the West Los Angeles VAMC and was a resident 
of a VA domiciliary in 1995.  The RO should attempt to obtain 
the above referenced VA medical records and associate them 
with the claims file.

Accordingly, the case is remanded to the RO for the following 
action:

The RO should contact the VAMCs in Salem, 
Virginia, Richmond, Virginia, Hampton, 
Virginia, West Los Angeles, California, 
and Long Beach, California and obtain 
copies of any VA medical records 
reflecting treatment of a psychiatric 
condition, dermatitis, or bilateral lower 
extremity disabilities from 1994 to the 
present.

Thereafter, the RO should review the claims for service 
connection for PTSD, dermatitis, and bilateral lower 
extremity disabilities.  If the claims are denied, the 
veteran and his representative should be issued a 
supplemental statement of the case and given an opportunity 
to respond.  Then, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



